Case 3:20-cv-00694-SK Document 8-1
                               1-1 Filed 01/31/20
                                         01/30/20 Page 1 of 28




 EXHIBIT 1
Case 3:20-cv-00694-SK Document 8-1
                               1-1 Filed 01/31/20
                                         01/30/20 Page 2 of 28
Case 3:20-cv-00694-SK Document 8-1
                               1-1 Filed 01/31/20
                                         01/30/20 Page 3 of 28




 EXHIBIT 2
Namecheap.com - Privacy Policy                                      https://www.namecheap.com/legal/general/privacy-policy/
                          Case 3:20-cv-00694-SK Document 8-1
                                                         1-1 Filed 01/31/20
                                                                   01/30/20 Page 4 of 28




                   →




1 of 9                                                                                                 1/27/2020, 6:21 AM
Namecheap.com - Privacy Policy                                      https://www.namecheap.com/legal/general/privacy-policy/
                          Case 3:20-cv-00694-SK Document 8-1
                                                         1-1 Filed 01/31/20
                                                                   01/30/20 Page 5 of 28




2 of 9                                                                                                 1/27/2020, 6:21 AM
Namecheap.com - Privacy Policy                                      https://www.namecheap.com/legal/general/privacy-policy/
                          Case 3:20-cv-00694-SK Document 8-1
                                                         1-1 Filed 01/31/20
                                                                   01/30/20 Page 6 of 28




3 of 9                                                                                                 1/27/2020, 6:21 AM
Namecheap.com - Privacy Policy                                      https://www.namecheap.com/legal/general/privacy-policy/
                          Case 3:20-cv-00694-SK Document 8-1
                                                         1-1 Filed 01/31/20
                                                                   01/30/20 Page 7 of 28




4 of 9                                                                                                 1/27/2020, 6:21 AM
Namecheap.com - Privacy Policy                                      https://www.namecheap.com/legal/general/privacy-policy/
                          Case 3:20-cv-00694-SK Document 8-1
                                                         1-1 Filed 01/31/20
                                                                   01/30/20 Page 8 of 28




5 of 9                                                                                                 1/27/2020, 6:21 AM
Namecheap.com - Privacy Policy                                      https://www.namecheap.com/legal/general/privacy-policy/
                          Case 3:20-cv-00694-SK Document 8-1
                                                         1-1 Filed 01/31/20
                                                                   01/30/20 Page 9 of 28




6 of 9                                                                                                 1/27/2020, 6:21 AM
Namecheap.com - Privacy Policy                                      https://www.namecheap.com/legal/general/privacy-policy/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 10 of 28




7 of 9                                                                                                 1/27/2020, 6:21 AM
Namecheap.com - Privacy Policy                                      https://www.namecheap.com/legal/general/privacy-policy/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 11 of 28




8 of 9                                                                                                 1/27/2020, 6:21 AM
Namecheap.com - Privacy Policy                                      https://www.namecheap.com/legal/general/privacy-policy/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 12 of 28




9 of 9                                                                                                 1/27/2020, 6:21 AM
Case 3:20-cv-00694-SK Document 8-1
                               1-1 Filed 01/31/20
                                         01/30/20 Page 13 of 28




 EXHIBIT 3
Namecheap.com - Copyright & Trademark Policies            https://www.namecheap.com/legal/general/copyright-trademark-policies/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 14 of 28




                   →




1 of 7                                                                                                     1/27/2020, 6:23 AM
Namecheap.com - Copyright & Trademark Policies            https://www.namecheap.com/legal/general/copyright-trademark-policies/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 15 of 28




2 of 7                                                                                                     1/27/2020, 6:23 AM
Namecheap.com - Copyright & Trademark Policies            https://www.namecheap.com/legal/general/copyright-trademark-policies/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 16 of 28




3 of 7                                                                                                     1/27/2020, 6:23 AM
Namecheap.com - Copyright & Trademark Policies            https://www.namecheap.com/legal/general/copyright-trademark-policies/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 17 of 28




4 of 7                                                                                                     1/27/2020, 6:23 AM
Namecheap.com - Copyright & Trademark Policies            https://www.namecheap.com/legal/general/copyright-trademark-policies/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 18 of 28




5 of 7                                                                                                     1/27/2020, 6:23 AM
Namecheap.com - Copyright & Trademark Policies            https://www.namecheap.com/legal/general/copyright-trademark-policies/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 19 of 28




6 of 7                                                                                                     1/27/2020, 6:23 AM
Namecheap.com - Copyright & Trademark Policies            https://www.namecheap.com/legal/general/copyright-trademark-policies/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 20 of 28




7 of 7                                                                                                     1/27/2020, 6:23 AM
Case 3:20-cv-00694-SK Document 8-1
                               1-1 Filed 01/31/20
                                         01/30/20 Page 21 of 28




 EXHIBIT 4
Namecheap.com - Court Order & Subpoena Policy           https://www.namecheap.com/legal/general/court-order-and-subpoena-policy/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 22 of 28




                  →




1 of 7                                                                                                      1/27/2020, 6:24 AM
Namecheap.com - Court Order & Subpoena Policy           https://www.namecheap.com/legal/general/court-order-and-subpoena-policy/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 23 of 28




2 of 7                                                                                                      1/27/2020, 6:24 AM
Namecheap.com - Court Order & Subpoena Policy           https://www.namecheap.com/legal/general/court-order-and-subpoena-policy/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 24 of 28




3 of 7                                                                                                      1/27/2020, 6:24 AM
Namecheap.com - Court Order & Subpoena Policy           https://www.namecheap.com/legal/general/court-order-and-subpoena-policy/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 25 of 28




4 of 7                                                                                                      1/27/2020, 6:24 AM
Namecheap.com - Court Order & Subpoena Policy           https://www.namecheap.com/legal/general/court-order-and-subpoena-policy/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 26 of 28




5 of 7                                                                                                      1/27/2020, 6:24 AM
Namecheap.com - Court Order & Subpoena Policy           https://www.namecheap.com/legal/general/court-order-and-subpoena-policy/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 27 of 28




6 of 7                                                                                                      1/27/2020, 6:24 AM
Namecheap.com - Court Order & Subpoena Policy           https://www.namecheap.com/legal/general/court-order-and-subpoena-policy/
                         Case 3:20-cv-00694-SK Document 8-1
                                                        1-1 Filed 01/31/20
                                                                  01/30/20 Page 28 of 28




7 of 7                                                                                                      1/27/2020, 6:24 AM
